         Case 2:18-cv-03723-JDW Document 61 Filed 06/17/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMES EVERETT SHELTON,

               Plaintiff,                        Case No. 2:18-cv-03723-JDW

        v.

 FCS CAPITAL LLC, et al.,

               Defendants.


                                          ORDER

       AND NOW, this 17th day of June, 2020, upon consideration of Defendants’ FCS Capital

LLC, Emil Yashayev, Barry Shargell, (Defendants) Renewed Motion to Reconsider Pursuant to

F.R.C.P. 60(b)(2) (ECF No. 56), it is ORDERED that, for the reasons stated in the accompanying

Memorandum, the Motion is DENIED.

       It is FURTHER ORDERED that, upon consideration of Defendants’ Motion for

Emergency Injunctive and Declaratory Relief (ECF No. 57), the Motion is DENIED.

                                                  BY THE COURT:


                                                  /s/ Joshua D. Wolson
                                                  JOSHUA D. WOLSON, J.
